June 17, 2016
                           NO.03-15-00630-CV



                 IN THE THIRD COURT OF APPEALS

                            AUSTIN, TEXAS
                                                                       ^RECEIVED \
                                                                          M 1 7 2016
               CAROLYN BARNES, ET AL, APPELLANT                      \ THIRD COURT OfAPPEALS V
                                                                       \._ JEFFREY QCTj,E_X



  JEFF ROSE, THIRD COURT OF APPEALS AND NATHAN HECHT,

                TEXAS SUPREME COURT, APPELLEE




     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF



            On Appeal From Cause No. D-1-GN-15-000877
      From The 419th Judicial District Court Of Travis County, Texas

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, CAROLYN BARNES, et al, hereinafter referred to as

BARNES, and files this motion to extend time for filing Appellant's Brief,

and in support thereof would show the court as follows:

      1.    Barnes has ten briefs due because of the nature of the manner in

which this case was handled by the trial court, the complete suspension of

constitutional rights by the licensed attorneys and employees of this State,
and the judicial edicts that are being issued sua sponte without any due

process by Jeffrey Kyle.

      2.    It is not humanly possible to produce adequate, effective, or

quality briefs in this manner and the court and licensed attorneys know it. '

Opposing counsel has not agreed to an extension of 90 days for filing

Appellant's Brief.   Appellant sent an email seeking an agreement, but

received no response. The Texas Attorney General is a co-defendant in this

case, and despite the clear conflict of interest, continues to advance the

object of this conspiracy and cover-up the complicity and collusion between

the executive, the judicial, and the unconstitutional "quasi-judicial" branches

of the government.

      3.     Barnes is requesting 90 days to complete and file the eight

briefs due in these appeals, since she has two others due in other pending

cases in addition to the eight due in this case. Barnes will file the briefs as

they are ready, but requires 90 days to file them all. This extension of time

would make the Appellant's briefs due on September 17,2016.

      4.     This request is being made in good faith and not merely for

delay. Good cause exists to extend the time for filing the Appellant's Briefs

in all the pending appeals arising out of D-l-GN-15-00877 so that they are

due on September 17,2016.
      5.     Barnes request that the time for filing Appellant's Briefs be

extended to September 17,2016. BARNES prays for such other and further

relief to which she may be entitled, whether at law or in equity.

                                       Respectfully submitted,


                                       Carolyn Barnes
                                       419 Indian Trail
                                       Leander, Texas 78641
                                       Barnes. legalguidance@gmai1.com
                                       512-817-8014
                                  JURAT


COUNTY OF WILLIAMSON


STATE OF TEXAS

Pursuant to Texas Civil Practices and Remedies Code Sec. 132.001, I,
Carolyn Barnes, do hereby swear and affirm that the facts stated above are
true and correct based on personal knowledge.

I aver that "My name is Carolyn Barnes, by date of birth is January 12,
1957, and my address is 419 Indian Trail, Leander, Texas 78641 in the
United States of America. I swear under penalty of perjury that all the facts
stated herein are within my personal knowledge and true and correct.

I have read the foregoing Motion for Extension of Time to File the
Appellant's Briefs arising from the numerous appeals from D-l-GN-15-
00877 and the facts stated within are true and correct to the best of her
knowledge.

SWORN TO BEFORE ME ON THIS 16th day of June 2016.




                                      Carolyn Barnes
                    CERTIFICATE OF CONFERENCE

        Barnes conferred with Texas Attorney General, the co-defendant and

attorney for JEFF ROSE and NATHAN HECHT, but did not receive a

response to the email seeking an agreement for extension of time for a

period of 90 days to file the Appellant's Briefs due in these appellate cases

arising out of Cause No. D-l-GN-15-00877.



                                        Carolyn Barnes


                       CERTIFICATE OF SERVICE


        By my signature above, I hereby certify that a true and correct copy of

the foregoing document has been served pursuant to Rule 21a of the Texas

Rules of Civil Procedure on all counsel of record on this the 16th day of June

2016.
                                     Carolyn Barnes
                                     419 Indian Trail
                                   Leander, TX 78641
                            Barnes.legalguidance@gmail.com
                                     (512)817-8014

June 16,2016

Jeffrey D. Kyle, Clerk
Third Court of Appeals
PO Box 12547                                                             ,/receivedN
Austin, Texas 78711
Price Daniel Sr. Building                                                    JUN 1 7 2016
209 West 14th Street, Room 101                                           <v THIRD COURT OF APPEALS/
Austin, Texas 78701                                                      V JEFFREYMlii-X

RE:    Case No. 03-15-700-CV Richard Coons;
       Case No. 03-15-719-CV Dusty Humes;
        Case No. 03-15-720-CV Burt Carnes;
        Case No. 03-15-593-CV Guilford Jones, John Delaney, Elizabeth Cunningham,
        Marty Griffith;
        Case No. 03-15-605-CV Kirk Cole, Ken Paxton;
        Case No. 03-15-630-CV Jeff Rose, Nathan Hecht;
        Case No. 03-16-125-CV Alan Hickman Schreiber

       All arising out of Cause No. D-l-GN-15-000877
       Carolyn Barnes, at al v. Texas Attorney General, et al

Dear Sir or Madame:

Enclosed for tiling in the above captioned cause, please find seven Motions to Extend
Time for Filing Appellee's Briefs in each of the above captioned cases.

If you require anything further from me or if there are any deficiencies or defects in these
documents, please advise me immediately. Thank you for your time and attention in this
matter. If you have any problems, concerns, or questions, please contact me.

TIME IS OF THE ESSENCE.

      truly yours,




Enclosures
                                                             Align top of FedEx Express® ship
         smart                  ORIGIN IDiBSMA            (512) 817-8014             SHIP DATE:
                                CAROLYN BARNES                                       ACTUGT: 0.
                                                                                     CADS   69917
         FedEx carbon-neutral   419 INDIAN TRAIL
                                LEANOER. TX 78641                                    BILL CREDI
         envelope shipping      UNITED STATES US
                                T0 JEFFREY D KYLE, CLERK
                                   THIRD COURT OF APPEALS
                                   209 WEST 14TH ST
                                   ROOM 101, PRICE DANIEL SR BLD
                                   AUSTIN TX 78701
                                        463-1733                      KFl
                                 1HUI
                                _££•_                                       JIEIL.
                                  Illlllllllllllllllllillllllllllll
                                                                                  TUE -
                                9k 7833 7891 5524                                           EX
A&   ** tt                      44AUSA
ft